Citation Nr: 1447519	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION


The Veteran had active military service from September 2002 to September 2006, to include service in Iraq for which he received a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the record in this case discloses that the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ) at the Newark RO in July 2014.  He failed to report for that hearing.  The file includes a June 2014 letter notifying the Veteran of the scheduled hearing.  However, that letter was returned to the RO six (6) days later with a forwarding address.  In August 2014, the Veteran mailed notice of his change of address.

The Board observes that, pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (2013) (pertaining specifically to hearings before the Board).  As the Veteran may not have received the hearing notice letters due to moving, the Veteran has shown good cause for the rescheduling of his previous hearing, and inasmuch as the RO schedules Travel Board hearings, a remand of this to the Newark RO is in order.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

